UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4830



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDISON PILGRIM CRAWFORD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CR-02-42)


Submitted:   January 5, 2006                 Decided:   April 6, 2006


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Kenneth Zwerling, ZWERLING, LEIBIG & MOSELEY, P.C.,
Alexandria,   Virginia;   Dana  M.   Slater,   SILBER  &   SLATER,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Jean B. Hudson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Edison Crawford (Crawford) pled guilty to one count of being

a felon-in-possession of a firearm in violation of 18 U.S.C.

§ 922(g)(1) and one count of possession of marijuana in violation

of 21 U.S.C. § 844.       With respect to his § 922(g)(1) conviction,

the   district    court    sentenced   Crawford   to   fifteen   years’

imprisonment under the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e)(1), which act mandates a minimum fifteen-year sentence

when a defendant has at least three prior convictions for “violent

felon[ies]” that were “committed on occasions different from one

another.”   Id.   The district court sentenced Crawford to one year

imprisonment with respect to his conviction for possession of

marijuana to run concurrent with his fifteen-year sentence.         On

appeal, Crawford makes three arguments in challenge to his sentence

under the ACCA.     We affirm.

      Crawford first argues that in order to conclude that he had

three burglary convictions which qualified as violent felonies

under the ACCA, the district court necessarily looked beyond the

face of the charging documents for those convictions in violation

of the Sixth Amendment’s jury-trial guarantee. Crawford’s argument

is without merit.    A district court may enhance a sentence based on

the “fact of a prior conviction,” United States v. Thompson, 421

F.3d 278, 282 (4th Cir. 2005), cert. denied, 126 S. Ct. 1463

(2006), regardless of whether or not it was admitted to by the


                                  - 2 -
defendant or found by a jury so long as the facts necessary to

support the enhancement “inhere in the fact of conviction” rather

than being “extraneous to it,” id. at 283.              Facts necessary to

support a sentencing enhancement inhere in the fact of conviction

rather than being extraneous to it so long as they come from “the

charging   document,   the   terms   of    a   plea   agreement,   the   plea

colloquy, the statutory definition, or any explicit finding of the

trial judge to which the defendant assented to determine a disputed

fact about a prior conviction.” United States v. Collins, 412 F.3d

515, 521 (4th Cir. 2005).

     The ACCA defines the term “violent felony” in relevant part as

“any crime . . . that . . . is burglary . . . .”                   18 U.S.C.

§ 924(e)(2)(B)(ii).      In Taylor v. United States, 495 U.S. 575

(1990), the Supreme Court “conclude[d] that a person has been

convicted of burglary for purposes of a § 924(e) enhancement if he

is convicted of any crime, regardless of its exact definition or

label, having the basic elements of unlawful or unprivileged entry

into, or remaining in, a building or structure, with intent to

commit a crime.”   Id.   at 599.

     Our review of the record discloses that the district court did

not look and did not need to look beyond the respective charging

documents with respect to Crawford’s prior convictions in order to

determine that he had three prior violent felony convictions.              On

their face, the charging documents for those convictions reveal


                                   - 3 -
that they involved crimes having the basic elements of unlawful or

unprivileged entry into, or remaining in, a building or structure,

with   intent   to    commit   a     crime.     Additionally,          the    charging

documents reveal on their face that the burglaries occurred on

occasions different from one another.               Accordingly, the district

court did not violate the Sixth Amendment’s jury-trial guarantee in

determining that he had three burglary convictions which qualified

as violent felonies under the ACCA.

       Crawford argues second that his fifteen-year sentence under

the ACCA is grossly disproportionate to his felon-in-possession

conviction in violation of the Eighth Amendment.                  His argument is

without merit.       “As we have held before, a fifteen-year sentence

under ACCA is neither disproportionate to the offense nor cruel and

unusual    punishment,    and      thus      does   not    violate      the       Eighth

Amendment.”     United States v. Presley, 52 F.3d 64, 68 (4th Cir.

1995).

       Finally, Crawford argues that the ACCA creates a separate

crime such that the Sixth Amendment’s jury-trial guarantee does not

permit    application    of    the    ACCA    unless      the   fact    of    a   prior

conviction is either charged by a grand jury and found by the trier

of fact beyond a reasonable doubt or admitted by the defendant.

Crawford’s argument is without merit.               In United States v. Cheek,

415 F.3d 349 (4th Cir. 2005), cert. denied, 74 U.S.L.W. 3288 (U.S.

Nov. 7, 2005) (No. 05-6904), we recently rejected this identical


                                       - 4 -
argument in an ACCA case:      “It is . . . abundantly clear that the

Sixth Amendment (as well as due process) does not demand that the

mere fact of a prior conviction used as a basis for a sentencing

enhancement be pleaded in an indictment and submitted to a jury for

proof beyond a reasonable doubt.”        Id. at 354.

      For the reasons stated herein, we affirm Crawford’s sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                  - 5 -